Name: Commission Regulation (EEC) No 214/90 of 26 January 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: economic conditions;  processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 22/40 Official Journal of the European Gommunities 27. 1 . 90 COMMISSION REGULATION (EEC) No 214/90 of 26 January 1990 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 1 902 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, pA 1 . (*) OJ No L 172, 21 . 6 . 1989, p . 1 . 0 OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . 27. 1 . 90 Official Journal of the European Communities No L 22/41 ANNEX I LOT A 1 . Operation No ('): 903/89  Commission Decision of 19 . 4. 1989 2. Programme : 1989 3. Recipient (s) : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-121 1 GenÃ ¨ve 19, telex 22555 LRCS CH, tel . 34 55 80 4. Representative of the recipient f) : Cruz Roja Uruguaya, Avenida 8 de Octubre 2990, Montevideo, tel . 80 07 14/80 21 12 5. Place or country of destination : Uruguay 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Q : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 80 tonnes 9: Number of lots : one 10. Packaging and marking : 25 kilograms  in 20-foot containers (see OJ No C 216, 14. 8 . 1987, pp. 4 and 5 (under I.1.B.4 and I.l.B.4.2)) Supplementary markings on packaging : 'ACCIÃ N N ° 903/89 / "A red cross" / LECHE EN POLVO DESCREMADA VITAMINADA / DONA ­ CIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE SOCIEDADES DE LA CRUZ ROJA (LICROSS) / DISTRIBUCIÃ N GRATUITA / MONTEVIDEO' and OJ No C 216, 14. 8 . 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : the Community market (") ( l2) The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 1 2. Stage of supply (,0) : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Montevideo 16. Address of the warehouse and, if appropriate, port of landing : Warehouse of the Red Cross, Avenida 8 de Octubre 2990, Montevideo 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 20. 3 . 1990 18 . Deadline for the supply : 4. 5. 1990 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12. 2. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26. 2. 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 3 . to 2. 4. 1990 (c) deadline for the supply : 17. 5 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer 0 : Refund applicable: on 11 . 1 . 1990, fixed by Commission Regulation (EEC) No 69/90 (OJ No L 10, 11 . 1 . 1990, p. 8) No L 22/42 Official Journal of the European Communities 27. 1 . 90 LOTS B, C, D and E 1 . Operation Nos ('): see Annex II  Commission Decision of 29 . 5 . 1989 2. Programme : 1989 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, I-00145 Rome ; telex : 626675 i wfp 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : Lot B : skimmed milk powder ; Lots C, D and E : vitaminized skimmed ­ milk powder 7. Characteristics and quality of the goods : see list OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3) for Lots C, D and E and p. 3 (under I.1.A.1 and I.1.A.2) for Lot B Lot B (2)(s)0 ( »)('); Lots C, D and E 0 (&lt;) 0 (') 8 . Total quantity : 1822 tonnes 9. Number of lots : four (B : 997 tonnes ; C : 252 tonnes ; D : 28 tonnes ; E : 54 tonnes) 10 . Packaging and marking : 25 kilograms and OJ No C 216, 14 . 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3) for Lots C, D and E, and p. 3 (under I.1A.3) for Lot B Supplementary markings on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) for Lots C, D and E, and p. 3 (under I.1.A.4) for Lot B 1 1 . Method of mobilization : the Community market Lot B (l3) ; Lot E (H) The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 to 20. 3 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12. 2. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26. 2. 1990, 12 noon (b) period for making the goods available at the port of shipment : 24. 3 to 2. 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 11 . 1 . 1990, fixed by Commission Regulation (EEC) No 69/90 (OJ No L 10, 11 . 1 . 1990, p. 8) No L 22/4327. 1 . 90 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entiy certifying that for the product to be delivered the standards applicable, relative to nuclear radiation in the Member State concerned, have not been exceeded . (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 { 14) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regulation (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appro ­ priate, the monetary and accession compensatory amounts, the representative rate and the monetary coef ­ ficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (') The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. (*) The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (8) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw mild had not registered foor-and- mouth diesease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (') Analysis and quality certificate listing technical specifications of the product and issued by official entity in country of origin. (,0) Supply free at terminal, as provided for in Article 14.(5) -(a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on an FCL/LCL or LCL/FCL basis, all costs of unloading and transporting from the under hook stage up to the designated destuffing area via, if any, transit check shed area . The THC (terminal handing charges or equivalent costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transporting from the under hook stage up to the designated destuffing area via, transit check shed area and by way of derogation from the aformenetioned Article 14 (5) (a) the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the reci ­ pient. (") All the documents must be legalized by the diplomatic representative at the country of origin of the product. C 2) The successful tenderer tall contact the recipient as soon as possible in order to determine the necessary shipping documents and their distribution. C 3) Packaging certificate giving net weight per package and total weight of packaging. (H) Analysis certificate must be issued by the authorities of the country of origin and must state that the product is suitable for human consumption . Consular invoice required, Bill of lading and shipping documents to be endorsed by the Consulate of Paraguay. No L 22/44 Official Journal of the European Communities 27. 1 . 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem B 997 913/89 WFP Cuba AcciÃ ³n n0 913/89 / Cuba 027020 / Leche desna ­ tada en polvo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Despachado por el Programa Mundial de Alimentos / La Habana (') C 252 522/89 WFP Bolivia AcciÃ ³n n0 522/89 / Bolivia / 0273501 / Leche desnatada en polvo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Despachado por el Programa Mundial de Alimentos / Arica en trÃ ¡n ­ sito hacia Cochamba / Bolivia D 28 916/89 WFP Bolivia AcciÃ ³n n0 916/89 / Bolivia / 0273501 / Leche desnatada en polvo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Despachado por el Programa Mundial de Alimentos / Arica en trÃ ¡n ­ sito hacia La Paz, / El Alto, Bolivia E 545 521 /89 WFP Paraguay AcciÃ ³n n ° 521 /89 / Paraguay / 0237602 / Leche desnatada en polvo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Despachado por el Programa Mundial de Alimentos / AsunciÃ ³n (') Peso neto y peso bruto en kg. / Origen : , . . (') Netto og bruttovÃ ¦gt i kg. / pÃ ¥ spansk (Oprindelse : ...) (') Netto- und Bruttogewicht in kg / auf Spanisch (Ursprung : ...) (') Ã Ã ±Ã ¸Ã ±Ã Ã  Ã ºÃ ±Ã ¹ Ã ¼Ã µÃ ¹Ã ºÃ Ã  Ã ²Ã ¬Ã Ã ¿Ã  Ã Ã µ kg / Ã Ã Ã ± Ã ¹Ã ÃÃ ±Ã ½Ã ¹Ã ºÃ ¬ (ÃÃ Ã ¿Ã ­Ã »Ã µÃ Ã Ã · : . . .) (') Net and gross weight in kilograms / in Spanish (Origin : . . .) (') Poids net et poids brut en kilogrammes / en espagnol : (Origine : . . .) (') Peso netto e peso lordo in kilogrammi 7 in spagnolo (Origine : ...) (') Netto- en brutogewicht in kg / in het Spaans (Oorsprong : . . .) (') Peso lÃ ­quido e peso bruto, expressos em kg / em espanhol (Origem : . . .)